PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,836,679
Issue Date: November 17, 2020
Application No. 15/780,165
Filed: May 30, 2018
For: BUILDING PRODUCTS                                                      
:	
:
:       NOTICE
:
COMPRISING GRAPHENE 
OR GRAPHENE OXIDE IN THE BULK 
MATERIAL AND METHOD FOR PRODUCING 
SUCH BUILDING PRODUCTS


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 14, 2020.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Inquiries related to this communication should be directed to Jamice Brantley, Jamice at (571) 272-3814. 



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions	

Cc: Mark Terry
       801 Brickell Ave., Suite 900
       Miami, FL 33131